As filed with the Securities and Exchange Commission UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:October 31, 2010 Item 1. Schedule of Investments. Akre Focus Fund Schedule of Investments at October 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 73.5% Capital Markets - 6.3% optionsXpress Holdings, Inc. * $ TD Ameritrade Holding Corp. * TradeStation Group, Inc. * Consumer Finance - 0.7% White River Capital, Inc. Diversified Financial Services - 2.2% MSCI, Inc. * Health Care Equipment & Supplies - 1.6% Becton, Dickinson and Company Hotels, Restaurants & Leisure - 5.2% Penn National Gaming, Inc. * WMS Industries, Inc. * Insurance - 6.5% Greenlight Capital Re Ltd * Markel Corp. * W.R. Berkley Corp. IT Services - 6.0% Computer Services, Inc. Mastercard, Inc. Life Sciences Tools & Services - 1.3% Techne Corp. Media - 8.3% Lamar Advertising Co. * Multiline Retail - 7.6% Dollar Tree, Inc. * Software - 4.8% FactSet Research Systems, Inc. RealPage, Inc. * Specialty Retail - 17.4% CarMax, Inc. * O'Reilly Automotive, Inc. * Ross Stores, Inc. The TJX Companies, Inc. Textiles, Apparel & Luxury Goods - 1.0% Carter's, Inc. * Thrifts & Mortgage Finance - 0.4% Fox Chase Bancorp, Inc. * Wireless Telecommunication Services - 4.2% American Tower Corp. * TOTAL COMMON STOCKS (Cost $150,406,540) CONVERTIBLE PREFERRED STOCK - 5.5% Insurance - 5.5% Hartford Financial Services Group, Inc. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) SHORT-TERM INVESTMENT - 21.9% Money Market Fund - 21.9% Fidelity Government Portfolio - Class I, 0.05%1 TOTAL SHORT-TERM INVESTMENT (Cost $53,504,851) TOTAL INVESTMENTS IN SECURITIES:- 100.9% (Cost $217,744,707) Liabilities in Excess of Other Assets - (0.9)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. 1 7-day yield as of October 31, 2010. The cost basis of investments for federal income tax purposes at October 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Akre Focus Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at October 31, 2010 (Unaudited) The Akre Focus Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.U.S. GAAP estiblishes a hierarchy that priorities inputs to valuation methods. The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3.The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of October 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
